               Case 3:20-bk-30531-SHB                           Doc 5 Filed 02/24/20 Entered 02/24/20 09:48:06                   Desc
                                                                Main Document     Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                  Gregory Leon Price, Sr.
                           First Name                       Middle Name              Last Name

 Debtor 2                  Valerie Renee Price
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bridgecrest Credit Company, LLC                      Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2009 Nissan Murano 139,900                               Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: VIN #JN8AZ18U59W105221                                  Retain Collateral/Continue to make
                   Tag #3B30U9                                            regular payments


    Creditor's         Conn's Credit Corp.                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Full Bed, Dresser, Night Stand,                   Reaffirmation Agreement.
    property              Mattress, Washer                                  Retain the property and [explain]:
    securing debt:                                                         Retain Collateral/Continue to Make
                                                                          Regular Payments


    Creditor's         Covington Credit                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2 Kindles, TV, DVD Player,                        Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:20-bk-30531-SHB                              Doc 5 Filed 02/24/20 Entered 02/24/20 09:48:06                       Desc
                                                                Main Document     Page 2 of 4

 Debtor 1      Gregory Leon Price, Sr.
 Debtor 2      Valerie Renee Price                                                                    Case number (if known)


    property            Sound Bar                                           Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Mariner Finance/Personal Finance                         Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2 Kindles, TV, DVD Player,                          Reaffirmation Agreement.
    property            Sound Bar - Lawsuit                                 Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Progressive Leasing                                      Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2 Glider Recliners, Motion Sofa,                    Reaffirmation Agreement.
    property            Rug, 2 Thermapanels, 2 Pillows                      Retain the property and [explain]:
    securing debt:                                                        Retain Collateral/Continue to Make
                                                                         Regular Payments


    Creditor's     Regency Finance                                          Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2 Kindles, TV, DVD Player,                          Reaffirmation Agreement.
    property            Sound Bar                                           Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Regional Finance Corp.                                   Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2 TVs, Lawn Mower, 2 Kindles                        Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Republic Finance LLC                                     Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2 Kindles, TV, DVD Player,                          Reaffirmation Agreement.
    property            Sound Bar - Lawsuit                                 Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     World Finance                                            Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of      2 Kindles, TV, DVD Player,                          Reaffirmation Agreement.
    property            Sound Bar                                           Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)

 Part 2:     List Your Unexpired Personal Property Leases


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 3:20-bk-30531-SHB                              Doc 5 Filed 02/24/20 Entered 02/24/20 09:48:06                               Desc
                                                                Main Document     Page 3 of 4

 Debtor 1      Gregory Leon Price, Sr.
 Debtor 2      Valerie Renee Price                                                                   Case number (if known)


For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 3:20-bk-30531-SHB                              Doc 5 Filed 02/24/20 Entered 02/24/20 09:48:06                Desc
                                                                Main Document     Page 4 of 4

 Debtor 1      Gregory Leon Price, Sr.
 Debtor 2      Valerie Renee Price                                                                   Case number (if known)




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Gregory Leon Price, Sr.                                                  X /s/ Valerie Renee Price
       Gregory Leon Price, Sr.                                                         Valerie Renee Price
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date         2/12/2020                                                       Date     2/12/2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
